NUMBER 13-22-00124-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                     IN RE GREAT LAKES INSURANCE SE


                       On Petition for Writ of Mandamus.


                                       ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      On March 25, 2022, relator Great Lakes Insurance SE (Great Lakes) filed a petition

for writ of mandamus asserting that the trial court abused its discretion by denying Great

Lake’s motion to dismiss the underlying lawsuit based on a contractual forum selection

clause. The Court requests that the real parties in interest, Michael L. Hurst, Phillip R.

Hurst, Jimmy L. Williams, Vivian E. Williams, and Wager & Associates, Inc., or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten (10) days from the date of
this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                    PER CURIAM


Delivered and filed on the
28th day of March, 2022.




                                             2